
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 62
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Ms. Lee of California
			 (for herself, Ms. Waters,
			 Mrs. Christensen,
			 Mr. Meeks of New York,
			 Mr. Waxman,
			 Ms. Edwards of Maryland,
			 Ms. Jackson-Lee of Texas,
			 Mr. Towns,
			 Ms. Watson,
			 Mr. Serrano,
			 Mr. Kucinich,
			 Ms. Baldwin,
			 Mr. Hastings of Florida,
			 Mr. Cummings,
			 Ms. McCollum,
			 Ms. Bordallo,
			 Mr. Johnson of Georgia,
			 Ms. Kilpatrick of Michigan,
			 Mr. Nadler of New York,
			 Mr. Davis of Illinois,
			 Ms. Clarke,
			 Mr. Butterfield,
			 Mr. Payne, and
			 Ms. Schakowsky) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  National Black HIV/AIDS Awareness Day.
	
	
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that more than 1,100,000 people are currently living with HIV
			 in the United States;
		Whereas the CDC estimates that 56,300 individuals were
			 newly infected with HIV in 2006;
		Whereas the CDC estimates that in 2006 approximately
			 232,700, or 21 percent of individuals with HIV were unaware that they were
			 infected;
		Whereas the estimates by the CDC utilize a new methodology
			 that has resulted in more accurate estimates of new infections than the
			 previous methodology;
		Whereas the new estimates of HIV infection rates are 40
			 percent higher than previous estimates;
		Whereas African-Americans account for approximately 12
			 percent of the population of the United States, but accounted for 45 percent of
			 new HIV infections in 2006;
		Whereas, of the estimated 18,849 people under the age of
			 25 who were diagnosed with HIV between 2001 and 2005, more than 60 percent were
			 African-American;
		Whereas young gay men of color bear a disproportionate
			 burden of the epidemic, with more new HIV infections in 2006 occurring among 13
			 to 29 year old African-American men who have sex with men (MSM) than among any
			 other subpopulation of MSM;
		Whereas in 2006, African-American women accounted for 61
			 percent of new HIV infections among women and had an infection rate that was
			 almost 15 times higher than that of White women;
		Whereas the CDC has determined that the leading cause of
			 HIV infection among African-American men is sexual contact with other men,
			 followed by intravenous drug use and heterosexual contact;
		Whereas the CDC has determined that the leading cause of
			 HIV infection among African-American women is heterosexual contact, followed by
			 intravenous drug use;
		Whereas the Black AIDS Institute notes that there are more
			 African-Americans living with HIV in the United States than there are people
			 living with HIV in 7 out of the 15 focus countries served by the President's
			 Emergency Plan for AIDS Relief;
		Whereas the CDC notes that socioeconomic issues impact the
			 rates of HIV infection among African-Americans, and studies have found an
			 association between higher AIDS rates and lower incomes;
		Whereas the rate of AIDS diagnoses for African-American
			 adults and adolescents is 10 times higher than that of their White
			 counterparts, and the rate of diagnoses for African-American women is nearly 23
			 times the rate for White women;
		Whereas African-Americans are diagnosed with AIDS later
			 than their nonminority counterparts, are confronted with barriers in accessing
			 care and treatment, and face higher morbidity and mortality outcomes;
		Whereas the CDC estimates that among persons who where
			 diagnosed with AIDS during 1997 to 2004, African-Americans had the poorest
			 survival rates of any racial or ethnic group, with 66 percent surviving after 9
			 years compared with 67 percent of American Indians and Alaska Natives, 74
			 percent of Hispanics, 75 percent of Whites, and 81 percent of Asians and
			 Pacific Islanders;
		Whereas in 2004, AIDS was among the top 4 causes of death
			 for African-American men and women between the ages of 25 to 54, the number 2
			 cause of death for African-American men between the ages of 35 to 44, and the
			 number 1 cause of death for African-American women between the ages 25 to
			 34;
		Whereas in 1998, Congress and the Clinton Administration
			 created the National Minority AIDS Initiative to help coordinate funding, build
			 capacity, and provide prevention, care, and treatment services within the
			 African-American, Hispanic, Asian Pacific Islander, and Native American
			 communities;
		Whereas the National Minority AIDS Initiative assists with
			 leadership development of community-based organizations (CBOs), establishes and
			 links provider networks, builds community prevention infrastructure, promotes
			 technical assistance among CBOs, and raises awareness among African-American
			 communities;
		Whereas, on February 23, 2001, the first annual
			 National Black HIV/AIDS Awareness Day was organized, with the
			 slogan Get Educated, Get Involved, Get Tested; and
		Whereas February 7 of each year is now recognized as
			 National Black HIV/AIDS Awareness Day and this year the slogan
			 is “Black Life is Worth Saving”: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of
			 National Black HIV/AIDS Awareness Day and recognizes the ninth
			 anniversary of observing such day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to encourage
			 individuals, especially African-Americans, to get tested for HIV;
			(3)encourages
			 national, State, and local media organizations to carry messages in support of
			 National Black HIV/AIDS Awareness Day;
			(4)supports the
			 development of a national AIDS strategy with clear goals and objectives to
			 reduce new HIV infections, especially among African-Americans, men who have sex
			 with men, and other vulnerable communities;
			(5)supports the
			 strengthening of stable African-American communities;
			(6)supports reducing
			 the impact of incarceration as a driver of new HIV infections within the
			 African-American community;
			(7)supports reducing
			 the number of HIV infections in the African-American community resulting from
			 injection drug use;
			(8)supports effective
			 and comprehensive HIV prevention education programs to promote the early
			 identification of HIV through voluntary routine testing, and to connect those
			 in need to treatment and care as early as possible; and
			(9)supports
			 appropriate funding for HIV/AIDS prevention, care, treatment, and
			 housing.
			
